                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                           )
                                                    )
                         Plaintiff,                 )
                                                    )
vs.                                                 )                19-CR-00940 JCH
                                                    )
BRANDON CHARLEY,                                    )
                                                    )
                         Defendant.                 )


 NOTICE OF DEFENSES THAT MAY BE PRESENTED AT TRIAL BY DEFENDANT
                       BRANDON CHARLEY

        Defendant Brandon Charley, by and through his counsel of record, Jason Bowles of the

Bowles Law Firm and Robert J. Gorence of Gorence & Oliveros, P.C., pursuant to Paragraph 2

of the Joint Proposed Scheduling Order, filed on August 7, 2019 (Doc. 87), and although not

required by Fed. R. Crim. P. 12.1, 12.2 and 12.3, submits the following list of defenses that may

be presented at trial:

        1.      Mr. Charley may present a defense of Defense of Others; and

        2.      Mr. Charley may present a defense of Self-Defense.

                                             Respectfully submitted,

                                             /s/ Jason Bowles
                                             Jason Bowles
                                             Bowles Law Firm
                                             P.O. Box 25186
                                             Albuquerque, N.M. 87125-5186
                                             (505) 217-2680
                                             jason@bowles-lawfirm.com

                                             and
                                           /s/ Robert Gorence
                                           Robert Gorence
                                           Gorence & Oliveros, P.C.
                                           300 Central Avenue SW, Suite 1000E
                                           Albuquerque, NM 87102
                                           (505) 244-0214
                                           gorence@golaw.us

                                           Attorneys for Defendant Brandon Charley



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 13th day of August, 2019, I filed the foregoing
electronically through the Court’s CM/ECF system, which caused the following counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Joseph Spindle
       Assistant United States Attorney
       Joseph.Spindle@usdoj.gov


/s/ Robert J. Gorence
Robert J. Gorence
Gorence & Oliveros, P.C.




                                              2
